Citation Nr: 0925178	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  05-05 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for schwannoma of left posterior chest wall 
(claimed as lump on left side of back).

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for degenerative lung disease.

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant served on active duty from June to July 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, 
Utah, that denied compensation under the provisions of 38 
U.S.C.A. § 1151 for schwannoma of the left posterior chest 
wall (claimed as lump on left side of back), degenerative 
lung disease and prostate cancer.

This case was previously before the Board in June 2007 at 
which time it was remanded for more development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his claim for compensation under 38 U.S.C.A. § 1151, the 
Veteran contends that he first complained of a painful three 
to five centimeter lump on the left side of his back to the 
VA in 1994 but that VA doctors did nothing about his 
complaints until 2001 when the lump was finally removed.  
This seven year delay, according to the Veteran, resulted in 
residuals of removal of a lump on left side of back, 
degenerative lung disease, and prostate cancer.  

VA treatment records confirm that the Veteran complained of 
left flank pain in May 1994 and underwent removal of 
schwannoma of left posterior chest wall in May 2001.  Private 
medical records also show a diagnosis of interstitial lung 
disease in March 2003 and prostate cancer in September 2003.  
No medical opinion has yet been obtained to determine whether 
VA was negligent in failing to remove the left side lump 
earlier than 2001 and, if so, whether this delay resulted in 
residuals of schwannoma of left posterior chest wall, 
interstitial lung disease, and/or prostate cancer

Pursuant to 38 U.S.C.A. § 1151, where a claimant suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability, then compensation, including 
disability compensation, shall be awarded in the same manner 
as if the additional disability were service-connected.  38 
U.S.C.A. § 1151 (West 2002).

For purposes of this section, a disability or death is a 
qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).

Given the above evidence and the lack of a medical opinion as 
to whether VA was negligent in failing to remove the left 
side lump earlier than 2001 and, if so, whether this 
negligence resulted in residuals of schwannoma of left 
posterior chest wall, interstitial lung disorder, and/or 
prostate cancer, a VA medical opinion is required.  38 C.F.R. 
§ 3.159(c)(4) (2008).   
 
Also, in its June 2007 remand, the Board noted that the 
Veteran had not been sent appropriate notice addressing 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board remanded the 
case so that the RO could send the Veteran appropriate notice 
pursuant to Dingess.


The RO sent the Veteran additional notice as to the 
requirements for substantiating his claim in July 2007 
correspondence, however, this letter does not address either 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim pursuant to Dingess.

Given the foregoing, the Board finds that compliance with the 
June 2007 remand has not been accomplished.  A remand by the 
Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  Where the remand orders of the Board 
are not fully implemented, the Board itself errs in failing 
to insure compliance.  As such, the Board finds that this 
case is not ready for appellate review and must be remanded 
for further development.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should send the Veteran 
corrective notice that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal pursuant to Dingess.  

2.  Thereafter, the claims file should be 
forwarded to an appropriate VA physician 
to obtain a medical opinion as to whether 
VA's failure to remove the Veteran's 
schwannoma of left posterior chest wall 
prior to May 2001 resulted in any of the 
Veteran's currently claimed disorders; 
that is, claimed lump in back, 
interstitial lung disease or prostate 
cancer.  

In providing the requested opinion, the 
examiner should specifically comment on 
the following:  

(a)  Whether there is any additional 
disability (to include residuals of 
schwannoma of left posterior chest wall, 
interstitial lung disease, and/or 
prostate cancer) as the result of VA 
treatment from 1994 when the Veteran 
first complained of the back and lump to 
2001 when the lump was removed.  Any 
additional disability must be 
specifically identified. 

(b)  If there is additional disability, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not that the proximate cause of any such 
additional disability was carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in furnishing the 
treatment; or whether such disability was 
due to an event not reasonably 
foreseeable.  

The examiner's attention is specifically 
directed toward VA treatment records 
dated from May 1994 to the present.  

A complete rationale for all opinions 
expressed should be given.

3.  After completing any additional 
necessary development the AMC/RO should 
readjudicate the appeal.  If the claim is 
still denied the AMC/RO must furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case (SSOC) 
and allow the Veteran an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




